Citation Nr: 1606063	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  05-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 30 percent for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2007 and January 2011 rating decisions.

In  the August 2007 rating decision, the RO, inter alia, granted service connection for left carpal tunnel syndrome and assigned an initial 20 percent disability, rating effective May 29, 2003.  In September 2008, the Veteran filed a notice of disagreement (NOD) with respect to the assigned rating.    A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009. 

In the January 2011 rating decision, the RO continued a 30 percent disability rating for right carpal tunnel syndrome.  In January 2011, the Veteran filed an NOD with respect to the January 2011 rating decision.  An SOC was issued in October 2011, and the Veteran filed a substantive appeal in December 2011.

As the claim pertaining to left carpal tunnel syndrome involves a request for a higher initial rating following the award of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  

In December 2012, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action (the issuance of a notice letter to the Veteran, the receipt of VA treatment records, and scheduling a VA examination), the AMC continued to deny higher ratings for each disability (as reflected in a May 2014 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In October 2014, the Board again remanded the claims on appeal  to the RO, via the AMC, for additional development.  After taking further action (the issuance of a notice letter to the appellant, the receipt of VA treatment records, and scheduling a VA examination), the AMC continued to deny the carpal tunnel syndrome claims (as reflected in a January 2015 SSOC), and returned these matters to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

With regard to representation, at the time of the December 2012 Board remand, the Veteran was  represented by private attorney Virginia A. Girard-Brady.   However, in Many 2014, Ms. Girard-Brady withdrew from representation, and  in August 2014, the Veteran designated Colorado Division of Veterans Affairs as her representative.  The Board has recognized the change in representation.

As a final preliminary matter, the Board notes that, in October 2014, based on a sequence of events then discussed, the Board referred a document construed as a request to reopen previously denied claims for service connection to the agency of original jurisdiction (AOJ.  However, no action has yet been taken on any such matter.  As such, these matters are, again, referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Since the May 29, 2003, effective date of the award of service connection, the Veteran's left carpal tunnel syndrome has been manifested by subjective complaints of numbness, tingling, and pain, and objective evidence of diminished sensation and pain, but no atrophy or motor impairment or loss of muscle tone or strength; such disability picture is comparable to no more than moderate incomplete paralysis of the median nerve.

3.  Pertinent to the November 17, 2009, claim for increase, the Veteran's right carpal tunnel syndrome has been manifested by subjective complaints of numbness, tingling, and pain, and objective evidence of diminished sensation and pain, but no atrophy or motor impairment. or loss of muscle tone or strength; such disability picture is comparable to no more than moderate incomplete paralysis of the median nerve.

4.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points, and no claim of unemployability due to service-connected right and/or left carpal tunnel syndrome has been raised.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left carpal tunnel syndrome. are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code (DC) 8515 (2015).

2.  The criteria for a rating in excess of 30 percent for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a, DC 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) include enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With regard to the right carpal tunnel syndrome claim, a January 2010 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

With regard to the left carpal tunnel syndrome claim  after the RO's award of service connection for left carpal tunnel syndrome, and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the July 2009 SOC set forth the criteria for a higher rating for neurological disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the electronic claims file consists of service treatment records, VA medical records, and reports of various VA examinations.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and her representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has not identified any outstanding records that are relevant to her rating claims on appeal.  Also,  the Veteran has been afforded adequate VA examinations in July 2003, June 2007, August 2010, March 2014, and July 2015, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate her service-connected disabilities.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in connection with a claim for a higher initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, supra.; Hart v. Mansfield, 21 Vet. App. 505, 509-510  (2007)  


Historically, the Veteran filed  a formal claim for service connection for bilateral carpal tunnel syndrome in May 2003.  She was afforded a VA examination in July 2003 and diagnosed with bilateral carpal tunnel syndrome confirmed by EMG (electromyography) and nerve conduction study.  

By rating decision dated in October 2003, the RO granted service connection for right carpal tunnel syndrome, assigning a 10 percent disability rating effective May 29, 2003.  By rating decision dated in February 2004, the RO denied service connection for left carpal tunnel syndrome finding that, while there was a current diagnosis of left carpal tunnel syndrome, there were no findings regarding such disability during the Veteran's active military service.  The Veteran perfected an appeal with regard to the denial of service connection for left carpal tunnel syndrome as well as the initial rating assigned  for right carpal tunnel syndrome and, in May 2007, the Board increased the Veteran's disability rating for right carpal tunnel syndrome from 10 percent to 30 percent, and remanded the left carpal tunnel syndrome claim for additional development.  Subsequently, by rating decision dated in August 2007, the RO granted service connection for left carpal tunnel syndrome, assigning a 20 percent rating effective May 29, 2003.  The RO effectuated the May 2007 Board decision increasing the Veteran's disability rating for right carpal tunnel syndrome from 10 to 30 percent, effective May 29, 2003.  The Veteran disagreed with the initial rating assigned for left carpal tunnel syndrome and thereafter perfected an appeal .  

Subsequently, in November 2009, the Veteran filed a claim for an increased rating for her right carpal tunnel syndrome.  By rating decision dated in January 2011, the RO continued the 30 percent disability rating for the right carpal tunnel syndrome.   Thereafter, the Veteran perfected an appeal of this decision.  

The Veteran's carpal tunnel syndrome has been evaluated under DC 8515 which pertains to the median nerve.  Under DC 8515, for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  For the major extremity, moderate incomplete paralysis warrants a 30 percent rating and severe incomplete paralysis warrants a 50 percent rating.  For the minor extremity, moderate incomplete paralysis warrants a 20 percent rating and severe incomplete paralysis warrants a 40 percent rating. 

Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a maximum 70 percent rating in the major extremity and a 60 percent rating in the minor extremity. 38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" as used in the Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, VA must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Evidence relevant to the level of severity of the Veteran's right and left  carpal tunnel syndrome includes report of VA examination in  July 2003, June 2007, August 2010, March 2014, and July 2015.  

As noted above,  July 2003 VA examiner diagnosed bilateral carpal tunnel syndrome confirmed by EMG and nerve conduction study.  It was noted that the Veteran underwent EMG and nerve conduction study in May 2003 which revealed  moderately severe bilateral carpal tunnel syndrome.  Surgery was recommended but the Veteran indicated that she was waiting to have the surgery because of her job.  It was noted that the Veteran was diagnosed with carpal tunnel syndrome in 1981 during her military service and that she used braces two times per week at night which helped.  She complained of a tingling sensation in the tips of her fingers in the morning and worse at night.  She usually woke up with numb hands and shook both hands for relief.  On physical examination, Phalen sign was positive on both hands, there was no atrophy of the hand muscles, and grip strength was within normal limits.  

On June 2007 VA examination, it was noted that the Veteran had been employed as a human resource specialist for the United States Postal Service for the past 36 years.  There was no significant medical absenteeism due to her bilateral carpal tunnel syndrome.  She reported that she was able to modify her work activities to protect her wrists.  With regard to her left carpal tunnel syndrome, the Veteran reported chronic pain, tingling, and numbness in the left hand involving the radial digits.  The symptoms increased at nighttime and she used a protective brace.  At times, she also experienced weakness in her right hand but she had not experienced loss of muscle control.  There had been no sustained, profound numbness in the hand and there had been no history of flaring pain greater than 24 hours.  She found that resting the wrist and using a splint was the most helpful, along with protecting the hand from repetitive use.  The numbness, tingling, and weakness interfered with her daily activities such as repetitive gripping and fine finger movement/manipulation.  Gripping a steering wheel while driving increased symptoms in the left hand.  While at work, she used a special table mat where she could place her hands.  She had modified her physical activities, limiting her repetitive work.  She performed stretching exercises on a daily basis.  The left hand always had a "numbish" feeling and left wrist pain was maximal with forced extension.  

On physical examination of the left wrist, there was no obvious deformity of the left hand compared to the right, with bilateral hypothenar erythema noted.  There was no evidence of left thenar atrophy and there was resisted thumb opposition strength grades of 5/5 against resistance.  There was full fist formation, opposing the digital pulps to the palmar crease, lacking zero centimeters.  The "O" test (opposition of thumb pulp to small finger pulp against resistance) was negative.  Left wrist flexion was from 0 to-60 degrees, extension was from 0 to 65 degrees and painful, radial deviation was 0-15 degrees, and ulnar deviation was from 0 to35 degrees.  There was positive Tinel's sign over the wrist flexor tunnel, and the Phalen's test was positive within 30 seconds with increased tingling into the radial digits, which she relieved by repetitively shaking her hand.  On Phalen's test, the pain radiated proximally.  Two-point sensibility measured 6-7 millimeters (mm) (6 mm is normal) in the thumb, index, long, and radial longitudinal axis of the ring finger.  Two-point sensibility was 6 mm in the small finger and ulnar longitudinal axis of the ring finger.  On repetitive exertional testing, with 2-pound weight, wrist flexion-extension was from 0 to45 degrees each.  At 1/10 repetition, the Veteran had discomfort throughout, and at 10/10 repetitions flexion and extension was decreased from 0 to 35 degrees each.  It was estimated that there was an additional functional impairment of 10 degrees flexion and 10 degrees extension of the left wrist on the basis of repetitive use due to pain with use and limited endurance.  Primary weakness, fatigability, and incoordination were not characteristic and pain with use had the major functional impact.  The June 2007 VA examiner also opined that the Veteran's left carpal tunnel syndrome was related to her military service.  

During the August 2010 VA examination, the Veteran reported that she continued to experience intermittent numbness, tingling, and pain in her hands in all of the fingers.  She could not report which fingers specifically.  The pain occurred at nighttime, three to five nights per week.  Upon waking with either numbness or tingling in her hands, she applied wrist splints to either wrist which helped.  She did not take medication for her bilateral carpal tunnel syndrome and had not had surgery on either hand.  She denied weakness of her hands and reported that she had modified her activities such that she quit doing push-ups and exercises that required her to use her wrists and that she quit playing tennis to accommodate the carpal tunnel symptoms.  Her symptoms had not changed in the last year or since her last VA examination.  

On physical examination, there was no atrophy of the muscles of either hand or deformity of either hand or wrist.  She had full range of motion of the wrists and Phalen sign bilaterally was negative.  However, Tinel was bilaterally positive.  Her strength was 5/5 of the hand, the wrist, and the fingers.  Reflexes, upper extremities, and lower extremities were 2/4.  On neurologic examination, cranial nerves II through XII were grossly intact.  Position sense as well as vibration was also grossly intact for the upper and lower extremities.  Coordination was grossly intact and sensation on detailed examination to sharp, dull, and light touch was grossly intact in both upper extremities, including all of the digits.  Coordination was grossly intact, specifically finger-to-nose and Babinski was downgoing toes.  Diagnoses of right and left carpal tunnel syndrome were continued.  

The March 2014 VA examiner noted that the Veteran was still employed as a human resources specialist for the United States Postal Service.  Significantly, it was noted that the Veteran rarely missed work and had not missed any work in the last year due to physical problems.  The Veteran indicated that she had help  opening jars, doing laundry, and washing the car.  She avoided buying clothes with zippers as well as long hair and did not blow dry her hair.  She experienced pain at the palmar aspect of the wrists which ranged from 0 to 6/10.  The pain varied but was present daily.  The pain was worse with driving and her fingertips would get numb (right greater than left).  She wore driving gloves which helped.  She could not rest her wrists on the arm of a chair and could not do push-ups due to problems weight bearing in her wrists.  She reported that it felt like there was a "film" on her fingers.  She used gel cushions for typing at work and at home which helped.  She had a set of splints both at work and at home and may type with them if needed.  Some days she experienced tingling in the thumb region and some days she experienced pain in the elbows but was unsure if this was related.  She denied undergoing carpal tunnel injections and also denied using medication but indicated that she was considering surgery for her carpal tunnel syndrome.  

On physical examination, deep tendon reflexes were 2+ and symmetric at the biceps, triceps, and brachioradialis.  Hoffmann's was negative bilaterally.  Sensation was intact to pinprick throughout the upper extremities but there was a subjective decrease to light touch in the hands, particularly in the median distribution.  On motor examination, strength was 5/5 in the bilateral shoulder abductors, elbow flexors, elbow extensors, wrist extensors, and first dorsal interossei.  APB (abductor pollicis brevis) was 5- bilaterally.  There was paresthesias with scratching of carpal tunnel region bilaterally.  The right ulnar styloid, bilateral 1st CMC (carpometacarpal) joints, and bilateral carpal tunnel region were tender and "uncomfortable."  Phalen's testing was positive bilaterally and there was positive right modified carpal tunnel compression test.  Radial deviation was to 22 degrees on the right, and to 25 degrees on the left, with no pain bilaterally.  Ulnar deviation was to 25 degrees on the right with pain at 25 degrees, and to 30 degrees on the left with no pain.  There was no significant change in active range of motion following repeat testing (times three) against resistance and so no additional loss of range of motion was recommended for these conditions (outlined above and below) due to painful motion, weakness, impaired endurance, incoordination, instability, limitation of functional ability during flare-ups or when the body part is used repeatedly over time.

The examiner noted the following results from October 2012 EMG testing:
 
1. There is electrodiagnostic evidence of right median mononeuropathy across the wrist. (AKA carpal tunnel syndrome).
      a. Moderate to severe
      b. Both demyelinating and axonal loss features present
      c. Both sensory and motor involvement
      d. No evidence of denervation on needle examination
2. There is electrodiagnostic evidence of left median mononeuropathy across the wrist. (AKA carpal tunnel syndrome).
      a. Moderate to severe
      b. Both demyelinating and axonal loss features present
      c. Both sensor and motor involvement
      d. No evidence of denervation on needle examination
      3. There is no electrodiagnostic evidence of ulnar neuropathy on the left
      4. There is no definite electrodiagnostic evidence of ulnar neuropathy on the
right. 	Mild abnormalities seen in the ulnar sensory and motor studies without focal abnormality across the elbow are better explained by the CTS and MGA.
      5. Additionally, relatively mild abnormalities of ulnar sensory studies and
borderline radial sensory studies are non-diagnostic. This can be commonly seen with mod-severe CTS or with peripheral neuropathy. Pt lists risk factors for peripheral neuropathy. Clinical correlation suggested and if indicated, would recommend a repeat EMG in 12-18 months.

On examination of the wrists, the examiner noted that the Veteran's bilateral carpal tunnel syndrome was moderately severe and it was indicated that the Veteran was right hand dominant.  The Veteran reported flare-ups that impacted the function of her wrists, specifically, her wrists were usually worse in the morning and she would "wait" until they got better.  On range of motion testing, the Veteran had right wrist palmar flexion to 60 degrees (with and without pain) and right wrist dorsiflexion to 60 degrees (with pain at 50 degrees).  The Veteran had left wrist palmar flexion to 60 degrees (with no objective evidence of painful motion) and left wrist dorsiflexion to 60 degrees (with and without pain).  The veteran was able to perform repetitive-use testing with three repetitions and no additional loss of motion.  The Veteran did have functional loss and/or functional impairment of the wrists, specifically, less movement than normal, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), and pain on movement bilaterally.  The Veteran had localized tenderness or pain on palpation of joints/soft tissue of both wrists.  Muscle strength testing was normal and there was no ankylosis of either wrist.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran's bilateral carpal tunnel syndrome impacted her ability to work, specifically, that the condition required her to use gel pads, but, otherwise, she was able to type and do her job.  The examiner noted that bilateral wrist degenerative joint disease was noted on X-ray examination in 2007 and 2011 and was not due to carpal tunnel syndrome.  

On peripheral nerve examination, the examiner noted a diagnosis of bilateral median neuropathy at the wrist due to carpal tunnel syndrome.  Symptoms included moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral upper extremities.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal.  Sensory examination was normal for the shoulder area and inner/outer forearm but decreased for the hand/fingers.  There were no trophic changes.  Phalen's and Tinel's sign were both positive.  Neither the radial or ulnar nerves were affected but there was moderate incomplete paralysis of the median nerve, bilaterally.  The Veteran used a brace, specifically bilateral wrist splints, which she wore four to five times per week.  The examiner noted that the Veteran's peripheral nerve condition impacted her ability to work, specifically, she required splits and bilateral gel pads for typing.  

On  July 2015 VA peripheral nerves examination, the examiner continued a diagnosis of bilateral carpal tunnel syndrome.  The Veteran had been considering surgery for her condition but decided to wait.  She reported experiencing pain in all fingers of both hands and both wrists every day.  The pain was worse in the pain was of an intensity of 8/10 and lasted for a few hours intermittently throughout the day, depending on what she is doing.  The more she uses her hands, the more pain she experienced.  During flare-ups, her pain was 10/10 and this occurred one to two times per week.  Her pain affected all fingers and both wrists but was worse on the right side.  The Veteran slept with a brace on her right wrist every night and occasionally wore a brace on her left wrist also.  She denied a history of surgery and used pain medication, including topical cream.  Symptoms included moderate constant pain, paresthesias and/or dysesthesias, and numbness of the bilateral upper extremities.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was 1+ (hypoactive) for the biceps, triceps, and brachioradialis.  Sensory examination was normal for the shoulder area and inner/outer forearm bilaterally and the hand/fingers on the left but decreased for the right hand/fingers.  There were no trophic changes.  Phalen's sign was positive but Tinel's sign was negative.  Neither the radial, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular, middle radicular, or lower radicular nerves were affected but there was mild incomplete paralysis of the median nerve, bilaterally.  The Veteran regularly used a brace, specifically bilateral wrist braces, and occasionally used a cane for her nonservice-connected low back disorder.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran's peripheral nerve condition impacted her ability to work, specifically, she was unable to work a job where she was required to perform repetitive motions with her hands, such as prolonged writing or typing.  She also had difficulty unscrewing jars and would have difficulty in a job that required physical work using her hands.  

Also of record are VA treatment records dated through September 2014 and private treatment records dated through April 2014, which, upon comparison to the VA examination reports, document similar findings.  Notably, these records show that the Veteran has not undergone surgery for her carpal tunnel syndrome and is not planning to do so for the foreseeable future.  In fact, in November 2014 correspondence, the Veteran indicated that she had not undergone surgery for her carpal tunnel syndrome yet and was waiting until she retired before doing so.  
	
Considering the pertinent evidence in light of applicable rating criteria and rating principles noted above, the Board finds that an initial disability rating in excess of 20 percent for left carpal tunnel syndrome or a disability rating in excess of 30 percent for right carpal tunnel syndrome is  not warranted.  

As noted, , the next higher ratings of 40 and 50 percent under DC 8515 requires evidence of severe incomplete paralysis of the minor or major extremity, respectively.  As above, during the August 2010, March 2014, and July 2015 VA examinations the Veteran had nearly normal muscle strength; no motor impairment; at most decreased sensation to light touch; no paralysis, and only slight limitation of motion of the wrists.  Furthermore, while an examiner's assessment of the severity of a disability is not dispositive, the March 2014 VA examiner characterized the Veteran's incomplete paralysis of the bilateral carpal tunnel syndrome to be "moderate" in nature and the July 2015 VA examiner characterized the Veteran's incomplete paralysis of the bilateral carpal tunnel syndrome to be "mild" in nature.   A 10 percent disability rating is appropriate for a "mild" median nerve disability of either the dominant or non-dominant side, and 30 and 20 percent disability ratings for the major or minor extremity, respectively, are appropriate for a "moderate" median nerve disability, under 38 C.F.R. § 4.124a, DC 8515

In adjudicating the claims for higher ratings, the Board has, in addition to the medical evidence discussed above, considered the Veteran's reported symptoms, to include pain, which she is certainly competent to assert.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As  indicated, above, however, the criteria for higher ratings for the disabilities under consideration warrant specific testing resting results and clinical  findings, which the Veteran does not have the appropriate training or expertise to provide or render.  Id.  Thus, although considered, the Veteran's own assertions are not considered more persuasive than the motor and sensory testing results and  pertinent clinical findings of record which, as indicated, do not warrant any higher schedular rating for either disability under consideration.  

Additionally, the Board finds that at no point pertinent has either disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the July 2009 and October 2011 SOCs).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular rating criteria are adequate to rate each disability under consideration at all pertinent points.  DC 8515 contemplates the symptoms experienced by the Veteran and more symptoms.  Specifically, the Veteran's pain, numbness, and loss of sensation are all accounted for by the rating criteria.  The criteria further encompass symptoms, not experienced by the Veteran, such as complete paralysis of the hand, "considerable" muscle atrophy, pain with trophic changes, inability to flex fingers, forced extension of fingers, and inability to make a fist, frequently with painful paralysis of a causalgic nature.  Here, the rating schedule fully contemplates the symptomatology described by the Veteran and provides for ratings higher than that assigned for more significant impairment (i.e. atrophy, inability to flex, inability to extend).  Although she has complained of pain with certain activities, the rating criteria encompass pain so extreme as to result in trophic change as well as paralysis and flexion/contracture symptoms that would consistently prevent any holding of objects.  A comparison between the symptomatology of the claimant's disability with the established criteria provided in the rating schedule reveals that each disability picture is adequately addressed by the rating schedule.  

The Board further notes that under Johnson v. McDonald, 762 F3.d 1362 (2014),, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim adjudicated herein for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that a claim for total disability rating based on individual unemployability (TDIU) may be considered a component of a higher rating claim when raised by the claimant or reasonably raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the evidence of record reflects that the Veteran has been working full time. Notably, during the March 2014 VA examination, the Veteran reported that she continued to work as a human resources specialist for the United States Postal Service.  As there is no evidence or allegation that either or both disabilities under consideration has or have actually or effectively rendered the Veteran unable to obtain or retain gainful employment at any pertinent point, no claim for a TDIU due to either or both disabilities at issue in this appeal has been raised in conjunction with the claim(s), and need not be addressed herein.

For all the foregoing reasons, the Board concludes that there is no basis for assignment of staged ratings for either disability under consideration (pursuant to Fenderson or Hart, as appropriate), and that each claim for higher rating must be denied.  In reaching these conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for either disability at any pertinent point,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102;4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	ORDER	

An initial disability rating in excess of 20 percent for left carpal tunnel syndrome is denied.  

A disability rating in excess of 30 percent for right carpal tunnel syndrome is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


